Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered January 14, 1986, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence as a juvenile , offender. The appeal brings up for *691review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him.
Ordered that the judgment is affirmed.
Bearing in mind that much weight must be accorded the determination of the suppression court with its peculiar advantages of having seen and heard the witnesses (cf., People v Prochilo, 41 NY2d 759, 761), we find no basis in the record for disturbing the conclusions of the hearing court that at the time the defendant made his oral statements the police did not have actual knowledge that there were any charges pending against the defendant and that the police acted in good faith with respect to the defendant’s right to counsel.
In response to the question by the police concerning whether he had ever been involved with or in trouble with the police, the defendant replied that he had damaged a police car. Any duty of inquiry on the part of the police with respect to this incident that may have arisen from the defendant’s response was fully discharged by the police asking the defendant, "Well, what happened?”, to which the defendant replied, "Nothing”.
Accordingly, suppression was properly denied (see, People v Bertolo, 65 NY2d 111, 118-120). Mollen, P. J., Mangano, Brown and Lawrence, JJ., concur.